          Case 2:18-cv-02367-CFK Document 20 Filed 12/19/18 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


___________________________________
MALIBU MEDIA, LLC,                             :
                                               :    CIVIAL ACTION
                              Plaintiff,       :
                                               :
        vs.                                    :    Case No. 2:18-cv-02367-JS
                                               :
JAMES LEE,                                     :
                                               :
                        Defendant.             :
___________________________________            :

         DEFENDANT’S INITIAL DISCLOSURES PURSUANT TO FRCP 26(a)


       Pursuant to Federal Rule of Civil Procedure 26(a)(1), defendant, James Lee

(“Defendant”), through his undersigned counsel, makes the following initial disclosures to the

Plaintiff in the above-referenced lawsuits. These disclosures are based on information presently

known and reasonably available to Defendant and which Defendant reasonably believes he may

use in support of his claims and defenses. Continuing investigation and discovery may cause

Defendant to amend these initial disclosures, including by identifying other potential witnesses,

documents and by disclosing other pertinent information. Defendant therefore reserves the right

to supplement these initial disclosures.

       By providing these initial disclosures, Defendant does not represent that it is identifying

every document, tangible thing or witness possibly relevant to this action. In addition, these

disclosures are made without Defendant in any way waiving his right to object to any discovery

request or proceeding involving or relating to the subject matter of these disclosures on any

grounds, including competency, privilege, relevancy and materiality, hearsay, undue burden,
            Case 2:18-cv-02367-CFK Document 20 Filed 12/19/18 Page 2 of 5



confidentiality, or any other appropriate grounds. Furthermore, these disclosures are not an

admission by Defendant regarding any matter.

       Each and every disclosure set forth below is subject to the above qualifications and

limitations.

   1. Individuals Likely To Have Discoverable Information

       Individuals likely to have discoverable factual information that Defendant may use to

support his defenses in the above-referenced lawsuits are identified in Attachment “A”, which by

this reference is incorporated herein.

   2. Description of Documents

   The following enumerates documents and tangible things in the possession, control or

custody of Defendant that Defendant may use to support its defenses:

       a.       Two Apple laptops

       b.       An ASUS laptop

       c.       A Samsung Note 9

       d.       An Apple iPhone

       e.       A Samsung Galaxy S5

       f.       A Samsung S8+

       g.       An ASUS ZenPro Tablet

       h.       Documents describing the location of Defendant at the times described by

                Plaintiff in his Complaint.
           Case 2:18-cv-02367-CFK Document 20 Filed 12/19/18 Page 3 of 5



   3. Computation of Damages

   Defendant denies liability for damages and does not seek recovery of damages from the

Plaintiff’s in the lawsuit at this time (other than recovery of costs and attorney fees). Defendant

would present evidence of its court costs and attorney fees after the claims against it have been

denied or dismissed.

   4. Insurance

   Defendant is investigating potential insurance coverage claims related to the Plaintiff’s

lawsuit.




                                                      ___________________________________
                                                      Michael K. Terkanian, Esquire
                                                      PA Attorney ID #320539
                                                      Terkanian Law, LLC
                                                      312 Alexander Court
                                                      Chalfont, PA 18914
                                                      215-681-8375
                                                      Email: mkt@terkanianlaw.com
                                                      Attorney for Defendant James Lee
Dated: 12/19/2018
                  Case 2:18-cv-02367-CFK Document 20 Filed 12/19/18 Page 4 of 5
                                         CERTIFICATE OF SERVICE

       This is to certify that the foregoing DEFENDANT’S INITIAL DISCLOSURES was personally

delivered to Attorney Christopher P. Fiore at the Rule 26(f) conference on December 10, 2018, as well as

electronically filed with the Clerk of Court using the CM/ECF system that will automatically send email

notification of such filing to the following attorney(s) of record:


               Christopher P. Fiore, Esquire
               Fiore & Barber, LLC
               418 Main Street
               Suite 100
               Harleysville, PA 19438




                                                       ___________________________________
                                                       Michael K. Terkanian, Esquire
                                                       PA Attorney ID #320539
                                                       Terkanian Law, LLC
                                                       312 Alexander Court
                                                       Chalfont, PA 18914
                                                       215-681-8375
                                                       Email: mkt@terkanianlaw.com
                                                       Attorney for Defendant James Lee

Dated: 12/19/2018
        Case 2:18-cv-02367-CFK Document 20 Filed 12/19/18 Page 5 of 5
                                       Attachment A

NAME / ADDRESS          TELEPHONE      RELATIONSHIP         TOPICS FOR DISCLOUSURE
Tracey Dinh             267-467-3944   Defendant’s wife     Personal knowledge of Defendant’s
122 Mallard Dr. W                                           household, computer usage, whereabouts,
North Wales, PA 19454                                       and general information


Dong Lee                267-918-2540   Defendant’s father   Personal knowledge of Defendant’s
122 Mallard Dr. W                                           household, computer usage, whereabouts,
North Wales, PA 19454                                       and general information


Goo Lee                 267-918-2558   Defendant’s          Personal knowledge of Defendant’s
122 Mallard Dr. W                      mother               household, computer usage, whereabouts,
North Wales, PA 19454                                       and general information
